DETAILED ACTION
This communication is responsive to the Request for Continued Examination filed January 6, 2022.  Claims 1, 3, 4, 6, and 7 are currently pending.
The rejections of claims 1, 3, 4, 6, and 7 under 35 USC 103 set forth in the Office Action dated August 6, 2021 are WITHDRAWN due to Applicant’s arguments and the evidence set forth in the Lee Declaration.
Claims 1, 3, 4, 6, and 7 are newly REJECTED for the reasons set forth below.
This action is non-final.

Comments on Claim Interpretation
Based on Applicant’s Remarks, the examiner is interpreting the present claims to mean that (1) only one of the cyclic diester compounds represented by structural formulae (I)-(IV), (VII), and (VIII) may be present in the claimed solid catalyst, and (2) other internal donors other than the recited diether may be present.  However, those additional internal donors may not include a cyclic diester compound represented by a structural formula (I)-(IV), (VII), or (VIII).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tashino et al. (JP 2014-201602A).
Regarding claims 1, 3, and 7, Tashino teaches a solid catalyst component for the polymerization of propylene comprising magnesium, titanium, chloride, and di-n-butyl-3,6-dimethyl-1-cyclohexene-1,2-carboxylate.  (Example, paras. [0085]-[0086].)  The titanium chloride is added twice; therefore, one of the titanium chloride additions may be considered to be a “metal halide.”
The difference between the Example of Tashino and the present claims is that the Example of Tashino does not include a diether as an additional internal electron donor.  However, Tashino more generally teaches that additional internal electron donors, including diethers such as 9,9-

Regarding claims 4 and 6, Tashino teaches a process for the polymerization of propylene in which propylene monomer is contacted with a catalyst system comprising the solid catalyst component discussed above.  (para. [0086].)

Response to Arguments
To the extent Applicant’s arguments were not addressed above, Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763